Citation Nr: 0003549	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-11 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in St. Paul, Minnesota


THE ISSUE

Entitlement to a higher rate of Improved Disability Pension 
benefits effective December 1, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.

This matter arises from a December 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota, that awarded 
the veteran Improved Disability Pension benefits in the 
amount of $114 monthly effective December 1, 1996.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration. 

After preliminary review, the Board remanded the case to the 
RO in August 1998 for additional action.  That was 
accomplished to the extent possible, and the case was 
returned to the Board for further appellate consideration in 
November 1999.


FINDINGS OF FACT

1.  Effective December 1, 1996, the veteran was entitled to 
monthly Social Security benefits in the amount of $593.10; 
$50 of that amount was withheld for the support of the 
veteran's daughter, [redacted].

2.  The full amount of the veteran's monthly Social Security 
benefits are countable as income in determining his 
entitlement to Improved Disability Pension benefits.

3.  The veteran's Improved Disability Pension was properly 
reduced by the amount of his Social Security benefits on 
December 1, 1996, and subsequently.



CONCLUSION OF LAW

The veteran was entitled to Improved Disability Pension 
benefits in the amount of $114, but no more, effective 
December 1, 1996.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.23(a), 3.271(a), 3.272 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his Social Security benefits should 
be excluded in determining his countable income for Improved 
Disability Pension purposes.  In this regard, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded.  See 38 C.F.R. § 3.271(a).  Social 
Security benefits are not specifically excluded in 
determining countable income.  See 38 C.F.R. 3.272 (1999).  
The veteran has not disputed that he was entitled to monthly 
Social Security benefits in the amount of $593.10 effective 
December 1, 1996.  In fact, he submitted evidence that 
confirmed as much.  The Board notes that, as of that date, 
the maximum pension rate payable to a veteran with no 
dependents and no entitlement to special monthly pension was 
$8,484 annually.  See 38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.23(a).  After deducting the veteran's Social Security 
benefits, the RO correctly determined that the rate of 
pension payable to him effective December 1, 1996 was $114 
monthly.

Parenthetically, although it appears that $50 of the 
veteran's Social Security benefits are garnished monthly for 
the support of his child, [redacted], the veteran has failed 
to submit documentation necessary for VA to recognize this 
child as a dependent for VA purposes.  Moreover, under these 
circumstances, there is no basis to exclude the amount so 
garnished from the veteran's countable income.  See 38 C.F.R. 
§ 3.272.

In sum, the veteran has failed to state a valid basis upon 
which this claim might be granted.  His substantive appeal 
indicates only that he feels that he should be entitled to 
receive the full amount of Social Security disability 
benefits and VA Improved Disability Pension benefits payable.  
There is no legal authority that would allow the veteran to 
receive the full amount of both benefits concurrently.  
Because he has failed to state a claim for which relief can 
be granted, his appeal must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

The appeal is denied.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals




 

